         Case 1:18-cr-00656-LTS Document 113
                                         111 Filed 09/17/20
                                                   09/16/20 Page 1 of 3




                                PATRICK J. BRACKLEY
                                      −ATTORNEY AT LAW −
                                    233 BROADWAY, SUITE 2370
                                      NEW YORK, NY 10279
                                        TEL. (212) 334-3736
                                        FAX (212) 513-7068




                                                                              September 13, 2020


The Honorable Laura Taylor Swain, U.S.D.J.
United States District Court
Southern District of New York                                  MEMO ENDORSED
500 Pearl Street, Courtroom 17C
New York, New York 10007-1312

       Re: United States v. Carlos Alvarez 0208 1:18 CR 656-01 (LTS)

Dear Judge Swain:

        I write in reference to the above-entitled matter, in which, pursuant to Federal Rule of
Criminal Procedure 12 (b)(3)(iv), Carlos Alvarez, requests a post-guilty-plea hearing on the issue
of whether he was entrapped into possessing the heroin and weapons which he already admitted
to intentionally possessing in his guilty pleas to the eight counts of the Indictment.


A.     Factual Background

       In an October 31, 2018 bail application, Judge Gleeson set forth the crux of Mr. Alvarez’
claims of outrageous Government conduct:

           This is an unusual case. Carlos Alvarez faces seven separate drug trafficking charges,
       but the aggregate quantity of narcotics involved--counting all of the controlled buys and
       the fruits of the search warrant executed in his home-is less than an ounce of powder
       cocaine and three one-hundreths of a gram of heroin. The total receipts over the almost
       three-month period of drug trafficking alleged in the indictment are $1,200. Based on the
       charged conduct for Counts One through Seven, the applicable advisory Guidelines range
       would most likely be either 8-14 months or 12-18 months.

          Counts Eight and Nine, on the other hand, are on the opposite end of the sentencing
       spectrum. Conviction on those counts, which have been brought under 18 U.S.C. §
       924(c), would mandate a minimum aggregate sentence of 30 years in prison. As
            Case 1:18-cr-00656-LTS Document 113
                                            111 Filed 09/17/20
                                                      09/16/20 Page 2 of 3

                                                                                                  2


       discussed in more detail below, those counts provide half of the explanation of why the
       FBI engaged a confidential informant for a months-long investigation into such minor
       drug trafficking. A cold murder case provides the other half....

              ...Through this case, the Government is pressuring Alvarez to provide testimony
      in a 22- year-old murder case for the second time in a decade. Convinced he has
      knowledge about (but not necessarily participation in) that crime, and determined to
      coerce his testimony, the Government retained the informant, an addict, to purchase user-
      quantities of cocaine from him this past summer. Knowing that the minor drug trafficking
      allegations those efforts produced would not accomplish their goal, the Government then
      sought, again through the confidential informant, to put Alvarez in the position in which
      he finds himself today: either testify for the Government in an old, gang-related murder
      case, or risk conviction on convoluted charges that carry mandatory sentences that would
      require him to spend virtually the rest of his life in prison.
Gleeson October 31, 2018 bail application at 1, 5.

         Thereafter, on September 6, 2019, Mr. Alvarez pled guilty pursuant to a plea agreement
to all counts save Count 8 of a nine-count indictment. Counts One through Six charged separate
sales of small amounts of cocaine over two months in mid-2018, in violation of 21 U.S.C. §§ 846
and 841(a)(1), (b)(1)(C). PSR, at ¶¶ 1-7, 16-24. Count Seven charged that a summer 2018 sale
of cocaine and heroin violated the same statutes. Id. at ¶ 8, 25-26. Count 9 charged an 18 U.S.C.
§ 924(c)(1)(A) violation for possession of a firearm in relation to the Count 7 sales. PSR, at ¶¶
10, 17, 19, 26.


B.     The Law On The Defenses of Outrageous Government Conduct And Entrapment.

       1. Entrapment

       Where an issue of fact is presented, the defense of entrapment is an issue for the jury.
United States v. Liounis, 2005 WL 563171 (S.D.N.Y. 2005); United States v. Leighton, 265
F.Supp. 27, 36 (S.D.N.Y.1967)(citing Sorrells v. United States, 287 U.S. 435, 452 (1932);
United States v. Riley, 363 F.2d 955, 957-958 (2d Cir. 1966); United States v. Gaines, 353 F.2d
276 (6th Cir. 1965); United States v. Pisano, 193 F.2d 355 (7th Cir. 1951).


       2.    Outrageous Government Conduct.

         “[G]overnment involvement in a crime may “become so excessive that it violates due
process and requires dismissal of charges against the defendant even if the defendant was not
entrapped.” United States v. Al Kassar, 660 F.3d 108, 121 (2d Cir. 2011); see also United States
v. Russell, 411 U.S. 423, 431–32 (1973). While the claim is “frequently raised, it seldom
succeeds.” United States v. Schmidt, 105 F.3d 82, 91 (2d Cir.1997). Nevertheless, claims of
outrageous government conduct should be “taken seriously because ensuring that the
government does not trample in an unconscionable manner on individual dignity is a bed-rock
duty of judicial officers.” United States v. Schmidt, 105 F.3d 82, 91 (2d Cir. 1997).
         Case 1:18-cr-00656-LTS Document 113
                                         111 Filed 09/17/20
                                                   09/16/20 Page 3 of 3

                                                                                                   3



       “Unlike the entrapment defense, which focuses on the defendant's predisposition, the due
process claim focuses on the conduct of the government agents.” United States v. Myers, 692
F.2d 823, 836 (2d Cir.1982). “[W]hether investigative conduct violates a defendant's right to
due process cannot depend on the degree to which the government action was responsible for
inducing the defendant to break the law. United States v. Chin, 934 F.2d 393, 398 (2d Cir.1991).
“The government's use of “manipulative, sneaky, and deceitful investigative methods does not,
without more, rise to the level of a constitutional outrage.” United States. v. Colon, 71
F.Supp.3d 269 (D. Conn. 2014). Rather, the existence of a due process violation must turn on
whether the governmental conduct, standing alone, is so offensive that it ‘shocks the conscience’
regardless of the extent to which it led the defendant to commit his crime.” Chin, 934 F.2d at
398.

        The “burden of establishing outrageous investigatory conduct is very heavy.” United
States v. Rahman, 189 F.3d 88, 131 (2d Cir. 1999). It requires that the defendant “show that the
government's conduct is ‘so outrageous that common notions of fairness and decency would be
offended were judicial processes invoked to obtain a conviction.’ ” Al Kassar, 660 F.3d at 121
(quoting Schmidt, 105 F.3d at 91). “It does not suffice to show that the government created the
opportunity for the offense, even if the government's ploy is elaborate and the engagement with
the defendant is extensive.” Id. Generally, “the government's involvement in a crime must
involve either coercion or a violation of the defendant's person.” Id.


C.     Conclusion

        Mr. Alvarez respectfully requests that the Court order a hearing on these issues, as well as
discovery on the issue of sentencing manipulation in that the Government violated its “duty to
arrest” him on May 23, 2018.



                                              Respectfully submitted,


                                              s/ Patrick Brackley



cc: AUSA Maurene Comey



The foregoing letter application is denied without prejudice to timely renewal as a properly documented and
factually supported motion. DE#111 resolved.

SO ORDERED.
9/16/2020
/s/ Laura Taylor Swain, USDJ
